                   Case 7:20-cv-00342-GEC Document 15-2 Filed 08/04/20 Page 1 of 3 Pageid#: 69




                                             IN THE UNITED STATES DISTRICT COURT
                                            FOR THE WESTERN DISTRICT OF VIRGINIA
                                                      ROANOKE DIVISION

                      DANIEL NOTESTEIN, BLOCKTRADES
                      INTERNATIONAL, LTD., ANDREW
                      CHANEY, SZYMON LAPINSKI, ADAM
                      DODSON, ELMER LIN, DANIEL HENSLEY,
                      MICHAEL WOLF, MATHIEU GAGNON, and
                      MARTIN LEES,

                                                     Plaintiffs/Counter-
                                                     Defendants,

                                v.                                                Civil Action No. 7:20CV00342
                      BITTREX, INC.,

                                                     Defendant/Counter-
                                                     Plaintiff
                      J. DOES, and

                                                     Defendants

                      STEEMIT, INC.

                                                    Third-Party
                                                    Defendant

                                 DECLARATION OF KEVIN HAMILTON IN SUPPORT OF
                       BITTREX, INC.’S MOTION TO DEPOSIT DISPUTED CRYPTOCURRENCY INTO
                                              THE COURT REGISTRY
                            I, Kevin Hamilton, pursuant to 28 U.S.C. § 1746, declare under penalty of perjury as

                     follows:

                            1.       I am over the age of eighteen, and I submit this declaration in support of Bittrex,

                     Inc.’s Motion to Deposit Disputed Cryptocurrency into the Court Registry. I have personal

                     knowledge of each fact stated in this declaration and, if called as a witness, I could and would

                     competently and truthfully testify thereto.

                            2.       I am the Customer Support Operations (“CSOPS”) Compliance Manager at

WOODS ROGERS PLC     Bittrex, Inc. (“Bittrex”). I hold a bachelor’s degree in Business Administration with a
ATTORNEYS AT LAW

                     specialization in finance, as well as a Master of Business Administration degree. Prior to
                   Case 7:20-cv-00342-GEC Document 15-2 Filed 08/04/20 Page 2 of 3 Pageid#: 70




                     working at Bittrex, I worked for approximately 10 years in regulatory and compliance positions.

                     I have been employed as the CSOPS Compliance Manager for approximately 19 months.

                            3.      As part of my role at Bittrex, I responded to the support tickets filed by certain

                     Plaintiffs following the transfer of 23,627,501 Steem and 427 Steem Backed Dollars on the

                     Steem blockchain from the “community321” account to Bittrex’s Steem wallet.

                            4.      Certain Plaintiffs submitted these support tickets through Bittrex’s support ticket

                     system, available at https://bittrex.zendesk.com/hc/en-us and the support ticket system of

                     Bittrex’s affiliate, Bittrex Global GmbH, available at https://bittrexglobal.zendesk.com/hc/en-us.
                            5.      Through these support tickets, certain Plaintiffs claimed ownership of at least

                     6,999,300 of the Steem and 250 of the Steem Backed Dollars (collectively, the “Disputed

                     Steem”) transferred to Bittrex by the “community321” account. However, because only some of

                     the Plaintiffs filed support tickets, Bittrex currently does not know what portion of the total

                     23,627,501 Steem and 427 Steem Backed Dollars are claimed by Plaintiffs.

                            6.      Given that the Disputed Steem was transferred as a result of the actions of a

                     purported hacker and there is a dispute as to whether the Disputed Steem was stolen, Bittrex

                     informed the Plaintiffs that filed support tickets that, pursuant to its pre-existing policy, Bittrex

                     will not release the Disputed Steem until it receives (a) a settlement agreement signed by all

                     parties asserting a claim to the Disputed Steem, or (b) a valid and final court order or order from

                     law enforcement demanding release of the Disputed Steem.



                            I declare under penalty of perjury under the laws of the United States of America that the

                     foregoing is true and correct.

                            DATED this 4th day of August, 2020 at Seattle, Washington.


WOODS ROGERS PLC                                                           See attached
ATTORNEYS AT LAW                                                  By:
                                                                            Kevin Hamilton



                                                                  Page 2 of 3
Case 7:20-cv-00342-GEC Document 15-2 Filed 08/04/20 Page 3 of 3 Pageid#: 71
